Citation Nr: 1819812	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial  rating in excess of 10 percent for left foot osteoarthritis, open reduction internal fixation Lisfranc joint, status post closed fracture of tarsometatarsal joint, and adhesions of left foot extensor tendons (hereinafter ?left foot disability").

2. Entitlement to an initial rating in excess of 10 percent for left foot scars.

3. Entitlement to an initial rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a travel Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.

The Board previously remanded these claims in April 2017 for additional development.  Such development has been completed and these matters are returned to the Board for further consideration. 

The issue of left foot disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's left foot scars have been superficial, stable, not painful, and have not been shown to cause separate functional limitation.

2. Resolving reasonable doubt in favor of the Veteran, for the entirety of the appeal, the Veteran's anxiety disorder symptoms have more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for left foot scars have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2017).

2. The criteria for an initial rating of 50 percent for anxiety disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.130, DC 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in March 2010.  Where an underlying claim has been granted and there is disagreement as to ?downstream" questions, there is no need to provide additional § 5103 notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Accordingly, VA's duty to notify the Veteran has been met.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In April 2017, the Board remanded the claims for additional development.  Pursuant to the Board's remands, the AOJ scheduled the Veteran for VA examinations; obtained copies of the Veteran's outstanding treatment records; and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Entitlement to a Higher Initial Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2017).

B.  Factual Background and Analysis

Left Foot Scars

The Veteran contends that his service-connected left foot scars warrant a higher initial disability rating.  The Veteran's left foot scars are currently evaluated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804 (2017).  Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Id.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  Scars evaluated under D Cs 7800, 7801, 7802, or 7805 may also receive an additional rating under DC 7804, when applicable.  Id., Note (3).

DC 7805 provides rating criteria for any disabling effects of other scars (including linear scars), and other effects of scars rated under DC 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.
Post-service VA treatment records reflect the Veteran's left foot scars are superficial in nature.

The Veteran's April 2010 VA examination shows that two left foot scars were noted by the examiner.  One measured 7 centimeters by 1 centimeter, and the other measured 5 centimeters by 0.5 centimeters.  Both scars were not painful and did not limit motion or function.

The Veteran underwent an additional VA examination in September 2012.  The examiner noted two scars on the Veteran's left foot, but found no change since the April 2010 VA examination, noting no limitation of function.

During his January 2017 travel Board hearing, the Veteran testified that his left foot scars are painful.  He indicated that the skin over these scars scabs and flakes off on a constant basis.

Pursuant to the Board's April 2017 remand, the Veteran was afforded an additional VA examination for his left foot scars in July 2017.  The examiner noted two scars on the Veteran's left foot, one measuring 6 centimeters by 0.5 centimeters, and another measuring 4.5 centimeters by 0.2 centimeters.  The scars were noted as stable and not painful.  No limitations of motion or function were noted.

Upon review of the record, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected left foot scars is not warranted.  

In making this finding, the Board accords significant probative weight to the Veteran's July 2017 VA examination report, which notes improvement in the size of the Veteran's left foot scars.  Despite the Veteran's report during his January 2017 travel Board hearing that his left foot scars are painful, during his July 2017 VA examination, the Veteran did not report painful left foot scars, nor did the examiner find that the scars were unstable or limited the Veteran's motion or ability to function.  

The Board has considered whether the Veteran warrants a higher initial rating under DCs 7800 and 7804.  Under DC 7800, an initial 30 percent rating is not warranted as the Veteran's left foot scars do not exhibit two or three characteristics of disfigurement.  While the Veteran's left foot scars once met the requirement for a 10 percent rating, as one scar was at least 0.6 centimeters in width, meeting one of the eight characteristics of disfigurement, upon recent examination in July 2017, this scar had shrunk in both length and width.  Under DC 7804, an initial 20 percent rating is not warranted as the Veteran has only two scars on his left foot, rather than three or four scars.  Therefore, as the Veteran has two left foot scars that are superficial, stable, not painful, do not limit his motion or ability to function, and have improved in terms of shrinking in area size, throughout the period on appeal, the Veteran's left foot scars continue to warrant an initial rating of 10 percent and nothing higher.

In sum, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected left foot scars is not warranted.  Throughout the rating period on appeal, the Veteran's left foot scars, at most, reflected one or two scars that are painful under DC 7804, and only one of the eight characteristics of disfigurement under DC 7800.  Accordingly, the Board finds that the current initial rating of 10 percent for the Veteran's service-connected left foot scars is appropriate.

Anxiety Disorder

The Veteran contends that his service-connected anxiety disorder warrants a higher initial disability rating.  The Veteran's anxiety disorder is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9435 (2017).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when a mental disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the rating formula are examples, not an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that ?any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, ?a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  ?The regulation's plain language highlights its symptom-driven nature" and ?symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).

Turning to the evidence of record, the Veteran underwent a VA examination in April 2010.  He reported that following three foot surgeries for his service-connected left foot disability, he began experiencing symptoms of sleep disturbance, mood disturbance, anxiety, and constant panic attacks.  The examiner noted the Veteran exhibited signs of anxiety, panic attacks less than once a week, and chronic sleep impairment.  The Veteran was diagnosed with anxiety which causes occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

In his June 2010 notice of disagreement, the Veteran asserted that his panic attacks had increased to two to three times a week.

During his January 2017 travel Board hearing, the Veteran testified that his anxiety had worsened and that he now experiences panic attacks on a daily basis.  He indicated that he becomes irritated more easily, has trouble concentrating, isolates himself from family and friends, and has suicidal thoughts.  His wife testified that he has a short temper and that while he can become verbally abusive and aggressive, he is not physically aggressive.

In a March 2017 statement, the Veteran indicated he recently suffered a breakdown due to financial reasons and having to turn down a job offer because his service-connected left foot disability would not allow him to stand long enough to work.  He stated that he continues to suffer two to three panic attacks a day and was recently prescribed two new anxiety medications during his hospital stay.

Review of the Veteran's post-service VA treatment records from 2010 to 2017 show a history of treatment symptoms related to depression, suicidal ideation, decreased mood and motivation, impaired relationships with others, and frequent panic attacks.  Further, the Veteran's admittance record to Summit Ridge Mental Hospital in March 2017 show symptoms of suicidal ideation, depressed mood, anxiety, anger, and inability to sleep.

Pursuant to the Board's April 2017 remand, the Veteran was afforded an additional VA examination in July 2017.  The Veteran reported symptoms of lack of motivation, lack of hygiene, forgetfulness, daily depression, suicidal ideation with no plan or intent, and panic attacks one to two times each day.  The Veteran's wife accompanied him to his examination and stated that the Veteran's temper had become worse and that he experiences increased anxiety, becomes easily agitated, and does not like to be around people.  The examiner diagnosed the Veteran with major depressive disorder with anxiety which causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Regarding the Veteran's employability, the examiner noted that the Veteran's ability to respond appropriately to coworkers, supervisors, or the public is mildly to moderately impaired.

Upon review of the record, the Board finds that an initial rating in excess of 30 percent for the Veteran's service-connected anxiety disorder is warranted.  The evidence from the Veteran's VA examinations, his post-service VA treatment records, and his Board hearing testimony and lay statements reflect that the Veteran's anxiety disorder more nearly approximates an initial rating of 50 percent for occupational and social impairment with reduced reliability and productivity.

The Veteran has consistently been shown to have symptoms of panic attacks occurring more than once a week, disturbances in motivation and mood, and inability to establish and maintain effective relationships.  While it appears that the Veteran's severity and frequency of symptoms tends to fluctuate, the Board notes that the Veteran's symptoms during the period on appeal have been noted to consistently interfere with his employment and social functioning.  The Board finds particularly persuasive the Veteran's April 2017 VA examination report.  The examiner found the Veteran's symptoms included ongoing daily panic attacks, lack of motivation and mood, chronic sleep impairment, and depressed mood, warranting a diagnosis of major depressive disorder with anxiety.  These symptoms have been present throughout the period on appeal and have persisted after the Veteran's April 2017 VA examination, as evidenced by his post-service VA treatment records, therefore, this evidence holds the most probative weight. 

The Board has considered whether a 70 percent initial disability rating is warranted for the Veteran's anxiety disorder.  The criteria necessary for such a rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434. According to the evidence of record, the Veteran's symptoms do not demonstrate occupational and social impairment with deficiencies in most areas for the entire period on appeal.  Although the Veteran was admitted in March 2017 for suicidal ideations, he reported no intent to harm himself or others at his July 2017 VA examination, and recent post-service VA treatment records show the Veteran is no longer an increased risk for suicidal behavior, and that he denied suicidal and homicidal ideations.  Additionally, while the Veteran experiences daily panic attacks, he is able to function independently and appropriately, as evidenced by recent VA treatment records which show the Veteran obtained a new job in July 2017 and reported that his mood is ?pretty good."  As this evidence is not suggestive of occupational and social impairment with deficiencies in most areas, the Veteran's anxiety disorder does not warrant an initial rating of 70 percent. 

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 50 percent, but no higher, is warranted for the Veteran's service-connected anxiety disorder for the entire period on appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.130, DC 9434; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While some of the symptoms experienced by the Veteran approximate those listed in the 30 percent criteria, the Board finds that, overall, his symptoms (including panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships) are of similar duration, frequency, and severity as those described for the 50 percent rating under occupational and social impairment with reduced reliability and productivity.  Accordingly, an initial rating of 50 percent for anxiety disorder for the entire period on appeal is granted.


ORDER

Entitlement to an initial rating in excess of 10 percent for left foot scars is denied.

Entitlement to an initial rating of 50 percent for anxiety disorder is granted.


REMAND

Pursuant to the Board's April 2017 remand, the Veteran was afforded an additional VA examination to evaluate his left foot disability in July 2017.  During the examination, the Veteran reported flare-ups in his left foot, to include intermittent swelling of the foot which interfered with walking.  While the examiner noted the flare-ups, she did not estimate the degree of limitation of motion due to pain, fatigue, weakness or in-coordination associated with the reported flare-ups, stating that to do so would resort to mere speculation, as these measurements could not be determined without direct contact with the Veteran during a flare-up.

The Court addressed the adequacy of a VA examiner's opinion as it pertains to additional functional loss during reported flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that a new VA examination and opinion are necessary when the examiner does not obtain information from the Veteran regarding the severity, frequency, duration, or functional loss manifestations of any reported flare-ups, and that in declining to offer an opinion regarding additional functional loss as it relates to reported flare-ups, the examiner must provide adequate rationale for doing so.  Sharp v. Shulkin, No. 16-1385 (September 6, 2017).

The Board finds the April 2017 examination for the Veteran's left foot disability to be inadequate for evaluation purposes because the examiner did not estimate range of motion loss based on the Veteran's reported flare-ups and their impact.  Based on the foregoing, the Board finds that a remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected left foot disability.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  The rationale for all opinions expressed should be provided. 

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a. Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.

b. Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including: frequency, duration, severity, and functional impairment.

c. Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

The examiner should address how the Veteran's left foot disability impacts his activities of daily living, including her ability to obtain and maintain employment.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


